DETAILED ACTION
1. 	This communication is responsive to the request for continued examination, filed December 10, 2020.
2. 	Claims 1-26 are pending in this application.  Claims 1, 9, 12 are independent claims. This action is made Non-Final.
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 

Response to Arguments
5.	Applicant’s arguments, with respect to the amendment filed on December 10, 2020 with respect to claims 1-26 have been fully considered and are found persuasive.

The applicant argues:
1. The newly amended claim language of claims 1-7, 9-18 of “determining by the one or more processors, a similarity score between the first user and each of the plurality of other users, each  overcomes the previously cited arts.

The examiner responds:
1. The examiner agrees.

However, the applicant does not tie the calculation of the similarity scores to the rest of the claim.

The examiner cites the new art of Zheng et. al. (“Zheng”, US 2010/0153292).

Zheng [0002] “The similarity scores may be based on the similarities between the locations visited by the user and the locations visited by each agent”.

 Zheng [0019] “The GPS device 61 may include location data pertaining to the locations that a user may have traveled. The location data may be uploaded to the computing system 100”. 

Thus, Zheng teaches tracking a user’s GPS location, and using it to determine a similarity score among users based on the locations they have visited.

The applicant argues:


The examiner responds:
2. The examiner agrees.

As discussed above, the examiner cites the new art of Zheng et. al. (“Zheng”, US 2010/0153292).

The examiner is always available for interviews.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-7, 9-18, 21-23, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et. al. (“Dan”, US 2002/0055926) in view of Hull et. al. (“Hull”, US 2011/0289011) in further view of Zheng et. al. (“Zheng”, US 2010/0153292)


Claim 1

(Fig 3 client device 310, [0060] “User nodes 310 are connected to central geographic node 301 through communication medium (i.e. communication network) 230”, [0149] “programmed computer. Likewise, the invention contemplates a computer program being readable by a computer for executing”)

Dan teaches a request from a client device associated with a first user, to initiate an online communication based on an association with a physical meeting spot selected by the first user from a list of physical meeting spots ([0090] “user also has the opportunity to retrieve objects belonging to one or more specified category/subcategory with a specified rating”, [0090] “list of qualifying objects is presented to the user who can then select one or more of the objects for retrieval”, [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object) are able to chat simultaneously”)

Dan teaches identifying, by the one or more processors, a plurality of other users, that have currently selected the physical meeting spot  (Dan [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object) are able to chat simultaneously”)

Dan does not explicitly teach the list is an interest profile created for the first user. However, Hull is analogous art of determining similarities among users based on user locations [0004]. Hull [0132] “The system has the ability of allowing users of the overall system to provide recommendations for different items … a list may be displayed of items previously recommended by the user and this list can be displayed to other users of the social network, users may also include events and dates and locations of specific meetings, whether or physical or virtual meetings .. they wish to broadcast to other users within their profile page”. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the geographic object user interface of Dan with the geographic object filtering user interface of Hull, so that other users can find opinions they may consider more trustworthy [Hull 0072].

The modified Dan + Hull teaches wherein the interest profile is updated in a memory as the first user selects physical meeting spots; (Hull [0132] “The system has the ability of allowing users of the overall system to provide recommendations for different items … a list may be displayed of items previously recommended by the user and this list can be displayed to other users of the social network, users may also include events and dates and locations of specific meetings, whether or physical or virtual meetings”. Thus, the user can provide recommendations (interest profile) for multiple physical meeting spots)

The modified Dan + Hull teaches facilitating, by, the one or more processors, the online communication between the client device associated with the first user, a client device associated with the second user, and a client device associated with the third user responsive to a request from the client device associated with the first user to the client device associated with the third user to be introduced by the third user to the second user, while the second user has still selected the physical meeting spot. (Hull [0122] “For example, if A is related to B and B is related to C, but A, due to security or permission restrictions, cannot send an invitation to C, A can in the alternative request introduction to C via B”. Thus, users can request another user to make an introduction)

The modified Dan + Hull does not explicitly teach determining by the one or more processors, a similarity score between the first user and each of the plurality of other users, each similarity score being associated with physical meeting spot information. However, Zheng is analogous art of determining similarities among users based on user locations [abstract]. Zheng [0002] “The similarity scores may be based on the similarities between the locations visited by the user and the locations visited by each agent”. Zheng [0019] “The GPS device 61 may include location data pertaining to the locations that a user may have traveled. The location data may be uploaded to the computing system 100”.  Thus, Zheng teaches tracking a user’s GPS location, and using it to determine a similarity score among users based on the locations they have visited.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the geographic object location user interface of the modified Dan + Hull with the geographic location tracking of Zheng so that a user can find potential friends from other users who visit the same locations [Zheng 0002, 0010].

The modified Dan + Hull + Zheng teaches sending, by the one or more processors, information including the similarity scores to the client device associated with the first user. (Zheng [0002] “a computer application may receive a similarity score for one or more agents on a computing network”)

(Zheng [0002] “a computer application may receive a similarity score for one or more agents on a computing network”)

The modified Dan + Hull + Zheng teaches identifying, by the one or more processors, a third user of the plurality of other users, the third user being associated with the first user, and the second user; (Zheng [0062] “In one implementation, the location recommendation application 62 may display the top N number of users with relatively high overall similarity scores”) whereby the client device is configured to display information about at least the second user and the third user based, at least in part, on the similarity scores ([Zheng 0002]  “The similarity scores may be based on the similarities between the locations visited by the user and the locations visited by each agent. In one implementation, the computer application may rank each agent according to its similarity scores and identify the top few agents as the user's potential friends”, [0062] “In one implementation, the location recommendation application 62 may display the top N number of users with relatively high overall similarity scores”)


Claim 2
The modified Dan + Hull + Zheng teaches wherein identifying the third user comprises identifying a third user that is in a contact list of the first user and is also in a contact list of the second user. (as discussed above in Hull [0122] a user B is both related to A and C, Hull [0105] “users will be able to view a list of user's related to him in the first degree. The list would include each user who has a first degree relationship as well as a nickname, photo and category assignment”)
Claim 3

The modified Dan + Hull + Zheng teaches first user is associated with the meeting spot by a reference to the meeting spot (Dan [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object) are able to chat simultaneously”) in a record for the first user (as discussed above in Dan [0146] a user can contribute geographic object data related for a geographic object , Dan [0012] “A user located at user node 210 can request the retrieval of a geographic object”)

Claim 4

The modified Dan + Hull + Zheng teaches wherein the reference to the meeting spot is added to the record for the first user when the first user activates an icon corresponding to the meeting spot. (Dan [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object”, Dan [0012] “The user can request retrieval by defining the location (or radius of search) of the geographic object on the map, for example by inserting an address or coordinates, or by clicking on the map on the icon of a geographic object”, thus, a use select a geographic icon for retrieving map objects for a user’s map)

Claim: 5
The modified Dan + Hull + Zheng teaches that the icon corresponding to the meeting spot is displayed on a digital geographic map (Dan teaches in [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object) are able to chat simultaneously”, Dan [0012] “geographic object on the map”)

Claim 6:

The modified Dan + Hull + Zheng teaches that the icon corresponding to the meeting spot is displayed in a contact list. (Hull [0132] “The system has the ability of allowing users of the overall system to provide recommendations for different items … a list may be displayed of items previously recommended by the user and this list can be displayed to other users of the social network, users may also include events and dates and locations of specific meetings, whether or physical or virtual meetings .. they wish to broadcast to other users within their profile page”)


Claim: 7
The modified Dan + Hull + Zheng teaches receiving information that corresponds to the second user comprises detecting activation of a link or icon corresponding to the second user (Dan teaches in [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object) are able to chat simultaneously”, Dan [0012] “The user can request retrieval by defining the location (or radius of search) of the geographic object on the map, for example by inserting an address or coordinates, or by clicking on the map on the icon of a geographic object”)

Claim: 9

Dan teaches a client device (Fig 3 client device 310, [0060] “User nodes 310 are connected to central geographic node 301 through communication medium (i.e. communication network) 230”) associated with a first user, the client device associated with the first user comprising: one or more processors configured to; ([0149] “programmed computer. Likewise, the invention contemplates a computer program being readable by a computer for executing”)

Dan teaches receive a request from the first user to initiate an online communication based on an association with a physical meeting spot selected by the first user from a list of physical meeting spots in the interest profile, wherein the interest profile is updated in the memory as the first user selects physical meeting spots ([0090] “user also has the opportunity to retrieve objects belonging to one or more specified category/subcategory with a specified rating”, [0090] “list of qualifying objects is presented to the user who can then select one or more of the objects for retrieval”, [0146] “users who simultaneously access the same geographic object (either for contributing or retrieving data related to the geographic object) are able to chat simultaneously”)

Dan teaches a graphical user interface configured to display: an icon and/or an identifier for the physical meeting spot; (Dan [0012] “The user can request retrieval by defining the location (or radius of search) of the geographic object on the map, for example by inserting an address or coordinates, or by clicking on the map on the icon of a geographic object”) 
recommendations for different items … a list may be displayed of items previously recommended by the user and this list can be displayed to other users of the social network, users may also include events and dates and locations of specific meetings, whether or physical or virtual meetings .. they wish to broadcast to other users within their profile page”. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the geographic object user interface of Dan with the geographic object filtering user interface of Hull, so that other users can find opinions they may consider more trustworthy [Hull 0072].

The modified Dan + Hull teaches in response to receiving a selection of the second user from the first user, the information about the third user is displayed; (Hull [0122] “In one embodiment, an introduction can be arranged between two different users. For example, if A is related to B and B is related to C, but A, due to security or permission restrictions, cannot send an invitation to C, A can in the alternative request introduction to C via B. The system will allow users to set up a category permission for introductions, which will either allow people to take introductions to them or not and will allow a user to accept introductions or not. In order to facilitate the introduction, when user A notices user C's profile and wishes to be introduced by a common first degree relative B, user B is notified of user A's intention and user B is requested to make the introduction. When user B receives the introduction request, they can either accept it and forward the introduction to user C, possibly adding additional text explaining the relationship between user A and user B. In the alternative, user B can delete or ignore the invitation request or if he or she chooses, user B can decline to complete the introduction and reply to user A with possible additional, text explaining the reason for declining. Once an introduction reaches the target, it is treated as an invitation and the invitee or introductee can then proceed to accept, decline or ignore the invitation”)
The modified Dan + Hull teaches and in response to receiving from the first user a request to communicate with the third user, a communication is sent to a client device associated with the third user and the client device associated with the first user participates in an online communication with the client device associated with the third user and a client device associated with the second user. (Hull [0122] “For example, if A is related to B and B is related to C, but A, due to security or permission restrictions, cannot send an invitation to C, A can in the alternative request introduction to C via B”. Thus, users can request another user to make an introduction)

The modified Dan + Hull does not explicitly teach receive information including a similarity score between the first user and each of a plurality of other users that have currently selected the physical meeting spot. However, Zheng is analogous art of determining similarities among users based on user locations [abstract]. Zheng [0002] “The similarity scores may be based on the similarities between the locations visited by the user and the locations visited by each agent”. Zheng [0019] “The GPS device 61 may include location data pertaining to the locations that a user may have traveled. The location data may be uploaded to the computing system 100”.  Thus, Zheng teaches tracking a user’s GPS location, and using it to determine a similarity score among users based on the locations they have visited. It would have been obvious to one of 

The modified Dan + Hull + Zheng teaches information about the plurality of other users including information about a second user associated with the physical meeting spot and information about a third user wherein information about at least the second user and the third user is displayed based, at least in part, on the similarity scores (Zheng [0002] “The similarity scores may be based on the similarities between the locations visited by the user and the locations visited by each agent”,  Zheng [0062] “In one implementation, the location recommendation application 62 may display the top N number of users with relatively high overall similarity scores”)

The modified Dan + Hull + Zheng teaches wherein: the third user is associated with the first user and is also associated with the second user; (Zheng [0002] “a computer application may receive a similarity score for one or more agents on a computing network”)

Claim 10

The modified Dan + Hull + Zheng teaches that the identifier is a name for the meeting spot (Dan [0012] “geographic object on the map”, Dan [0082] “the details on the geographic object include, possibly among others, classification from an existing classification, name”)

Claim 11

The modified Dan + Hull + Zheng teaches that the identifier is a logo for the meeting spot. (logo 
can be text, so, Dan [0082] “the details on the geographic object include, possibly among 
others, classification from an existing classification, name”)

Claims 12-18 are similar in scope to claims 1-7 are rejected under similar rationale



Claim 21

The modified Dan + Hull + Zheng teaches at least one of the similarity scores indicates that at 
least one of the plurality of other users has selected two or more physical meeting spots that were 
also selected by the first user (Zheng[0002] “The similarity scores may be based on the 
similarities between the locations visited by the user and the locations visited by each agent”, 
thus, users can select multiple corresponding locations”)


Claim 22

The modified Dan + Hull + Zheng teaches at least one of the similarity scores indicates a number 
of overlapping physical meeting spots that the first user and the other user have presently entered
(Zheng[0002] “The similarity scores may be based on the similarities between the locations 
visited by the user and the locations visited by each agent”)


Claim 23


of overlapping physical meeting spots that the first user and the other user have 
presently entered, (the examiner is interpreting the claim language using the simple scenario that 
the users have only accessed one corresponding (overlapping)physical meeting spot, Dan [0146] 
“users who simultaneously access the same geographic object (either for  contributing or 
retrieving data related to the geographic object) are able to chat simultaneously”, Zheng[0002] 
“The similarity scores may be based on the similarities between the locations visited by the user 
and the locations visited by each agent”, thus, users can select multiple corresponding 
locations”. So the similarity score can be based on a single selected geographic object location 
two users have presently entered)

The modified Dan + Hull + Zheng teaches divided by a total number of physical meeting spots 
that the first user and the other user have presently entered. (the examiner is using the simple 
scenario that the users have only accessed one physical meeting spot, thus, 1/1 =1 location, the 
applicant uses the word *indicates* rather than claim a division computation is actually
performed, so as discussed above in Zheng [0002], the similarity score *indicates* this one 
physical meeting spot)


Claim 26

The modified Dan + Hull + Zheng teaches information associated with a user of the plurality of 
other users having a higher similarity score is displayable by the client device at a higher display 
position than another user of the plurality of other users having a lower similarity score.(Zheng 
[0002] “In one implementation, the computer application may rank each agent according to its 
similarity scores and identify the top few agents as the user's potential friends”, thus the top ranked users are the ones with the highest similarity score, and are determined to be potential friends)


8.	Claims 8, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et. al. (“Dan”, US 2002/0055926) in view of Hull et. al. (“Hull”, US 2011/0289011) in further view of Zheng et. al. (“Zheng”, US 2010/0153292) in further view of Tanigawa et. al. (“Tanigawa”, US 2004/0001480).

Claim: 8

The modified Dan + Hull + Zheng does not explicitly teach wherein the identification of the 
third user includes indicating whether the third user is presently online or offline. However, 
Tanigawa is analogous art of a chat user interface [abstract]. Tanigawa Fig 12 item 135 shows a 
“buddy list” displayed with a chat room item 140 which shows device status of “offline”, “IM”. 
[0164] “the presence information of the other buddies registered in the buddy list is displayed within the display area 135”. [0002] “a current status (which may be called presence information), such as online or offline or the ability to respond”. [0052] “Any one of information (OFF) indicating that the IM client is offline, information (idle) indicating that the IM client is online but idle, information (text) indicating that the IM client is text-chatting, information (voice) indicating that the IM client is voice-chatting, and information (text/voice) indicating that the IM client is both text chatting and voice chatting is registered in the field 435 as presence information”). It would have been obvious to one of ordinary skill in the art at the time of the 

The modified Dan + Hull + Zheng + Tanigawa teaches that the facilitating occurs when the 
third user is online. (Hull [0122] “For example, if A is related to B and B is related to C, but A, 
due to security or permission restrictions, cannot send an invitation to C, A can in the  
Alternative request introduction to C via B”. Thus, users can request another user to make an 
introduction, thus, B will receive a request of the third user “C”, thus, “C” cannot make the 
introduction if  “C” is offline)

Claim 19 is similar in scope to claim 8 is rejected under similar rationale


Claim 20

The modified Dan + Hull + Zheng + Tanigawa teaches that the facilitating does not occur when 
the third user is offline (Hull [0122] “Once an introduction reaches the target, it is treated as an 
invitation and the invitee or introductee can then proceed to accept, decline or ignore the 
invitation”, thus, the user has to be online to complete the introduction)


9.	Claims 24, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dan et. al. (“Dan”, US 2002/0055926) in view of Hull et. al. (“Hull”, US 2011/0289011) in .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

Claim 24

Zheng[0002] “The similarity scores may be based on the similarities between the locations
visited by the user and the locations visited by each agent”. Thus, Zheng teaches at least one of 
the similarity scores indicates a number of overlapping physical meeting spots that the first user 
and the other user have presently visited.

The modified Dan + Hull + Zheng does not explicitly teach at least one of the similarity scores 
indicates a number of overlapping physical meeting spots that the first user and the other user 
have presently tagged. The examiner is interpreting the claim language using the simple 
scenario that the users have only accessed one physical meeting spot. So, a user can visit and 
favorite (tag) one meeting spot. However, Chithambaram is analogous art of determining 
similarities among users based on user locations [0030]. Chithambaram [0045] “The points of 
interest and favorite categories may be retrieved or utilized from a user's list of favorite locations 
identified on a web browser or mini-browser on a WAP enabled phone”. Thus, Chithambaram 
teaches favorite (tagged) locations. It would have been obvious to one of ordinary skill in the art 
at the time of the invention to combine the geographic object user interface of the modified Dan 
+ Hull + Zheng with the user favorited geographic object tracking of Chithambaram, so a 
recommended group meeting location can be suggested for a group of users based on the 
activity interests of users in the group [Chithambaram [0009-0010].

Claim 25

The examiner is interpreting the claim language using the simple scenario that the users have 
only accessed one corresponding (overlapping) physical meeting spot. 

 Dan [0146] “users who simultaneously access the same geographic object (either for  
contributing or retrieving data related to the geographic object) are able to chat simultaneously”.

Zheng[0002] “The similarity cores may be based on the similarities between the locations visited 
by the user and the locations visited by each agent”.

 So the similarity score can be based on a single selected geographic object location 
two users have presently entered.

The modified Dan + Hull + Zheng does not explicitly teach at least one of the similarity scores 
indicates a number of overlapping physical meeting spots that the first user and the other user 
have tagged. However, Chithambaram is analogous art of determining similarities among users 
based on user locations [0030]. Chithambaram [0045] “The points of interest and favorite 
categories may be retrieved or utilized from a user's list of favorite locations identified on a web 
browser or mini-browser on a WAP enabled phone”. Thus, Chithambaram teaches favorite 
(tagged) locations. It would have been obvious to one of ordinary skill in the art at the time of the 
invention to combine the geographic object user interface of the modified Dan + Hull + Zheng
with the user favorited geographic object tracking of Chithambaram, so a recommended group 
meeting location can be suggested for a group of users based on the activity interests of users in 


The modified Dan + Hull + Zheng + Chithambaram teaches divided by a total number of 
physical meeting spots that the first user and the other user have tagged. (the examiner is 
interpreting the claim language using the simple scenario that the users have only accessed one 
physical meeting spot, thus, 1/1 =1 location, the applicant uses the word *indicates* rather than 
claim a division computation is actually performed, so as discussed above in Zheng [0002], the 
similarity score *indicates* this one physical meeting spot, and as discussed above in 
Chithambaram [0045], this one location can be marked as a user’s favorite locations)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is 571-270-5064. The examiner can normally be reached on M-F 11 am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.


EVS	
	/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145